                            UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF TENNESSEE


IN RE:                                                      CASE NO. 2:18-bk-08186

                                                            CHAPTER 7
KIMBERLY WAYNE MONKS,
aka KIM MONKS
           Debtor,                                          JUDGE: Charles M Walker

NATIONSTAR MORTGAGE LLC
d/b/a MR. COOPER,

               Movant,

      vs.

KIMBERLY WAYNE MONKS,
aka KIM MONKS, Debtor
ROBERT H. WALDSCHMIDT, Trustee,

                Respondents.

Affected Collateral: 3338 Claybrook Drive, Cooksville, TN 38506


MOTION FOR RELIEF FROM AUTOMATIC STAY AND TRUSTEE ABANDONMENT

         COMES NOW Nationstar Mortgage LLC d/b/a Mr. Cooper (hereinafter “Movant”), by

and through counsel, and respectfully moves this Court for an Order granting relief from the

automatic stay under 11 U.S.C. § 362(a) and Trustee abandonment pursuant to 11 U.S.C. § 554(b),

and as grounds therefor would show unto the Court the following:

         1.     Kimberly Wayne Monks, (hereinafter “Debtor”) filed a petition for relief under

Title 11, Chapter 7 on December 11, 2018 which case is currently pending.

         2.     Robert H. Waldschmidt, (hereinafter “Trustee”) was appointed the Chapter 7

Trustee and is a party in his official capacity only.

         3.     The collateral with respect to which relief is sought may be described as follows:



Case 2:18-bk-08186         Doc 9    Filed 12/20/18 Entered 12/20/18 08:31:36          Desc Main
                                    Document     Page 1 of 27
3338 Claybrook Drive, Cooksville, TN 38506 (hereinafter “the Property”).

        4.      Documents or pertinent excerpts of the documents evidencing the creation and

perfection of the security interest are attached hereto. Documentation provided is in support of

right to seek a lift of stay and foreclose if necessary.

        5.      The legal description of the Property and recording information is set forth in

 the Deed of Trust, a copy of which is attached hereto, and such description and information

 is incorporated and made a part hereof by reference.

        6.      As of December 14, 2018 the Debtor is indebted to the Movant in the approximate

amount of $157,705.72, which is secured only by the affected collateral. This amount is not

intended to be used as a payoff statement as additional amounts may have been incurred including

attorney fees and court costs associated with this Motion.

        7.      The Debtor is in default of the obligations under the terms of the aforesaid Deed of

Trust and Note by reason of a failure to make the monthly payments currently due for May 2018

and all subsequent payments.

        8.      The Debtor has failed to provide adequate protection of the Movant's security

 interest in the Property.

        9.      The estimated market value of the Property is $175,400.00. The basis for such

valuation is the Debtor’s Schedule D.

        10.     The property is burdensome and of inconsequential value and benefit to the estate.


        11.     On information and belief, the Trustee has not abandoned the Property as of

        December 19, 2018.


        12.     Movant asserts that sufficient cause exists to waive the 14-day stay under Rule




Case 2:18-bk-08186           Doc 9   Filed 12/20/18 Entered 12/20/18 08:31:36           Desc Main
                                     Document     Page 2 of 27
4001(a)(3) of the Federal Rules of Bankruptcy Procedure.

       WHEREFORE Movant prays:

       1.      That Notice be afforded the Respondents.

       2.      That the automatic stay pursuant to 11 U.S.C. § 362(a) be terminated as to Movant

(and any successor in interest), and as to the Property.

       3.      That the Trustee be ordered to abandon the Property pursuant to 11 U.S.C. § 554(b).

       4.      That the 14-day stay under Rule 4001(a)(3) be waived.

       5.      For such other relief as the Court may deem just and proper.

                                               Respectfully Submitted,

                                                       /s/ Seth Greenhill
                                                       Seth Greenhill (TN Bar #036473)
                                                       Sharon N. Fewell (TN Bar #019193)
                                                       Padgett Law Group
                                                       6267 Old Water Oak Road, Suite 203
                                                       Tallahassee, Florida 32312
                                                       (850) 422-2520 (telephone)
                                                       (850) 422-2567 (fax)
                                                       sgreenhill@padgettlaw.net
                                                       snf@padgettlaw.net




Case 2:18-bk-08186        Doc 9    Filed 12/20/18 Entered 12/20/18 08:31:36            Desc Main
                                   Document     Page 3 of 27
                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the Motion for Relief from

Automatic Stay and Abandonment, has been served upon the parties on the attached Service

List by electronic notice and/or by First Class U.S. Mail on this 20th day of December, 2018.



                                                    /s/ Seth Greenhill
                                                    Seth Greenhill (TN Bar #97938)
                                                    Sharon N. Fewell (TN Bar #019193)
                                                    Padgett Law Group
                                                    6267 Old Water Oak Road, Suite 203
                                                    Tallahassee, Florida 32312
                                                    (850) 422-2520 (telephone)
                                                    (850) 422-2567 (fax)
                                                    sgreenhill@padgettlaw.net
                                                    snf@padgettlaw.net




Case 2:18-bk-08186       Doc 9    Filed 12/20/18 Entered 12/20/18 08:31:36           Desc Main
                                  Document     Page 4 of 27
                     SERVICE LIST (CASE NO._ 2:18-bk-08186)



Via U.S. Mail:

Debtor
KIMBERLY WAYNE MONKS
3338 CLAYBROOK DR
COOKEVILLE, TN 38506

Via ECF:

Counsel for Debtor
STEVEN L. LEFKOVITZ
LAW OFFICES LEFKOVITZ & LEFKOVITZ
618 CHURCH ST STE 410
NASHVILLE, TN 37219

Chapter 7 Trustee
ROBERT H. WALDSCHMIDT
5115 Maryland Way, Suite 213
P.O. Box 2828
Brentwood, TN 37024-2828




Case 2:18-bk-08186    Doc 9    Filed 12/20/18 Entered 12/20/18 08:31:36   Desc Main
                               Document     Page 5 of 27
Case 2:18-bk-08186   Doc 9   Filed 12/20/18 Entered 12/20/18 08:31:36   Desc Main
                             Document     Page 6 of 27
Case 2:18-bk-08186   Doc 9   Filed 12/20/18 Entered 12/20/18 08:31:36   Desc Main
                             Document     Page 7 of 27
Case 2:18-bk-08186   Doc 9   Filed 12/20/18 Entered 12/20/18 08:31:36   Desc Main
                             Document     Page 8 of 27
Case 2:18-bk-08186   Doc 9   Filed 12/20/18 Entered 12/20/18 08:31:36   Desc Main
                             Document     Page 9 of 27
Case 2:18-bk-08186   Doc 9    Filed 12/20/18 Entered 12/20/18 08:31:36   Desc Main
                             Document      Page 10 of 27
Case 2:18-bk-08186   Doc 9    Filed 12/20/18 Entered 12/20/18 08:31:36   Desc Main
                             Document      Page 11 of 27
Case 2:18-bk-08186   Doc 9    Filed 12/20/18 Entered 12/20/18 08:31:36   Desc Main
                             Document      Page 12 of 27
Case 2:18-bk-08186   Doc 9    Filed 12/20/18 Entered 12/20/18 08:31:36   Desc Main
                             Document      Page 13 of 27
Case 2:18-bk-08186   Doc 9    Filed 12/20/18 Entered 12/20/18 08:31:36   Desc Main
                             Document      Page 14 of 27
Case 2:18-bk-08186   Doc 9    Filed 12/20/18 Entered 12/20/18 08:31:36   Desc Main
                             Document      Page 15 of 27
Case 2:18-bk-08186   Doc 9    Filed 12/20/18 Entered 12/20/18 08:31:36   Desc Main
                             Document      Page 16 of 27
Case 2:18-bk-08186   Doc 9    Filed 12/20/18 Entered 12/20/18 08:31:36   Desc Main
                             Document      Page 17 of 27
Case 2:18-bk-08186   Doc 9    Filed 12/20/18 Entered 12/20/18 08:31:36   Desc Main
                             Document      Page 18 of 27
Case 2:18-bk-08186   Doc 9    Filed 12/20/18 Entered 12/20/18 08:31:36   Desc Main
                             Document      Page 19 of 27
Case 2:18-bk-08186   Doc 9    Filed 12/20/18 Entered 12/20/18 08:31:36   Desc Main
                             Document      Page 20 of 27
Case 2:18-bk-08186   Doc 9    Filed 12/20/18 Entered 12/20/18 08:31:36   Desc Main
                             Document      Page 21 of 27
Case 2:18-bk-08186   Doc 9    Filed 12/20/18 Entered 12/20/18 08:31:36   Desc Main
                             Document      Page 22 of 27
Case 2:18-bk-08186   Doc 9    Filed 12/20/18 Entered 12/20/18 08:31:36   Desc Main
                             Document      Page 23 of 27
Case 2:18-bk-08186   Doc 9    Filed 12/20/18 Entered 12/20/18 08:31:36   Desc Main
                             Document      Page 24 of 27
Case 2:18-bk-08186   Doc 9    Filed 12/20/18 Entered 12/20/18 08:31:36   Desc Main
                             Document      Page 25 of 27
Case 2:18-bk-08186   Doc 9    Filed 12/20/18 Entered 12/20/18 08:31:36   Desc Main
                             Document      Page 26 of 27
Case 2:18-bk-08186   Doc 9    Filed 12/20/18 Entered 12/20/18 08:31:36   Desc Main
                             Document      Page 27 of 27
